Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson United States Patent 5,666,512 hereinafter N in view of Daikokuya United States Patent Application Publication 2010/0205372 hereinafter D.
In regard to claims 1, 7, 13



N does not disclose RAID group, and wherein the information comprises a type, a capacity, and a fault domain of the faulty disk that matches with the RAID group.
D teaches RAID group wherein the information comprises a type, a capacity, and a fault domain of the faulty disk that matches with the RAID group. (Figure 7; Item S703) & (Paragraph 102)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the RAID group wherein the information comprises a type, a capacity, and a fault domain of the faulty disk that matches with the RAID group of D   into the troubleshooting method of N.
A person of ordinary skill in the art would have been motivated to apply RAID group wherein the information comprises a type, a capacity, and a fault domain of the faulty disk that matches with the RAID group Of D because as stated in the Paragraphs 10 & .  For example, there is a possibility that the responses by the RAID group may extremely differ between before a
failure of a disk and after the rebuilding processing on the disk.”
In regard to claims 2, 8, 14
N discloses the troubleshooting method of claim 1, further comprising creating, by the service node, the hot spare disk resource pools, wherein disks comprised in each hot spare disk resource pool have a same type.(Figure 1; Items 12)
In regard to claims 3, 9, 15
N/D discloses the troubleshooting method of claim 1, wherein selecting the first idle disk comprises selecting, by the service node from the first hot spare disk resource pool, a hot spare disk as the first idle disk based on a capacity of the hot spare disk, and the capacity of the hot spare disk is greater than or equal to the capacity of the faulty disk. N(Figure 8; Item 102)D(Paragraph 102)
In regard to claims 4, 10, 16
N discloses the troubleshooting method of claim 1, wherein, the RAID group comprises member disks, wherein the faulty disk being one of the member disks, and the member disks and the first idle disk respectively belong to different fault domains. (Background)
In regard to claims 5, 11, 17
N discloses the troubleshooting method of claim 1, wherein after selecting the first idle disk, the troubleshooting method further comprises: identifying, by the service node, 
In regard to claims 6, 12, 18
N discloses the troubleshooting method of claim 1, further comprising: sending, by the service node, a request to a node in which the first idle disk locates, the request being configured to confirm whether the first idle disk is unused; receiving, by the service node, a response to the request, the response indicating that the first idle disk is unused; and restoring, by the service node, the data of the faulty disk using the first idle disk. (Column 12; Lines 34-47)
In regard to claim 19
N discloses the computer readable storage medium of claim 13, wherein when identifying the first hot spare disk resource pool, the instructions further cause the computer to be configured to randomly identify the first hot spare disk resource pool from the hot spare disk resource pools. (The RAID management system determines whether enough space has been made available for purposes of 
In regard to claim 20
N discloses the computer readable storage medium of claim 13, wherein when selecting the first idle disk from hot spare disks, the instructions further cause the computer to be configured to randomly select the first idle disk from the hot spare disks. (The RAID management system determines whether enough space has been made available for purposes of reconstructing used data and restoring redundancy. If there has been, the disk array uses the available free space for reconstructing the user data from the failed storage’)
Response to Applicants Arguments and Remarks
Arguments and remarks received 1/6/2021 have been fully considered and are not persuasive in light of the newly submitted 103 rejection Nelson United States Patent 5,666,512 in view of Daikokuya United States Patent Application Publication 2010/0205372. Argument is moot. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner